



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Jupiter, 2016 ONCA 144

DATE: 20160222

DOCKET: C59226

Doherty, Cronk and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Isan Danjuma Jupiter

Respondent

Lisa Mathews, for the appellant

Elizabeth Bingham and Gary Grill, for the respondent

Heard and released orally:  February 18, 2016

On appeal from the acquittal entered by Justice Richards,
    of the Ontario Court of Justice, dated July 23, 2014.

ENDORSEMENT

[1]

We see no error in the trial judges analysis of the Crowns claim that
    the search of the bedroom could be justified as a safety search under the
    controlling jurisprudence.  In
R. v. MacDonald
, 2014 SCC 3, at para.
    43, the court explained the confines of a constitutionally permissible safety
    search:

it is only
when police officers have reasonable grounds
    to believe that there is an imminent threat to their safety
that it will
    be reasonably necessary to conduct such a search.  This limit guarantees that
    the lawful police power is not excessively broad.  In doing so, it ensures that
    the law itself is reasonable and can be reasonably delineated.  [Emphasis
    added.]

[2]

We see no need to refer to the evidence or the findings in any detail. 
    We do note, however, that in this case, the officers had decided to conduct the
    safety search before they arrived at the hotel room and regardless of what
    happened when they entered the hotel room.  That predetermination by the
    officers, while not conclusive as to the propriety of the safety search, went a
    long way in support of the trial judges conclusion that the safety search
    could not be justified on the basis of a reasonable apprehension of imminent
    harm on entry of the apartment.

[3]

The Crown has not demonstrated any basis upon which we should interfere
    with the trial judges conclusion that the evidence should be excluded under s.
    24(2) of the
Charter
.  The trial judge did not make a finding that the
    search was made in good faith.  The laudable purpose of the broader
    investigation cannot be equated with a finding that the specific search was
    conducted in good faith.

[4]

The appeal is dismissed.

Doherty J.A.

E.A. Cronk J.A.

H.S.
    LaForme J.A.


